DETAILED ACTION
1.	The amendment filed on 9/9/21 has been entered.

Claims 1, 5, 6, 9, 10, 12, 13 and 18-20 have been amended.

Claims 2-4 and 8 have been cancelled.

Claims 1, 5-7 and 9-20 are pending.

Note that the Examiner contacted Applicant’s representative to discuss an Examiner’s amendment of claims 1, 12 and 18. However, the attorney was unable to take any further action at this time and requested an Office action.

2.	This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Claim Objections
3.	Claims 1, 5-7 and 9-20 are objected to because of the following informalities:  
The recitation of claims 1, 12 and 18 calling for, “… wherein the light initiators comprise a long wavelength light initiator and a short wavelength light initiator, the long wavelength light initiator and the short wavelength light initiator are selected from acyl phosphorous oxide, benzoin ether, benzoin dimethyl ether, didodecylbenzene iodonium salt, thiophenyl mono-oxazinone, Irgacure 500, and Gencure 907, respectively …” is not well understood. Since the term “respectively” is used when enumerating two or more items or facts that refer back to a . 
Appropriate correction is required.

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/AHMED N SEFER/Primary Examiner, Art Unit 2893